No. 04-01-00016-CR
Arturo SAN MIGUEL,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2000CR2233
Honorable Mary Román, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	May 23, 2001
DISMISSED FOR LACK OF JURISDICTION
	Arturo San Miguel ("San Miguel") pled nolo contendere to a felony and was placed on
deferred adjudication community supervision in accordance with the terms of his plea bargain
agreement.  San Miguel seeks to appeal the trial court's judgment adjudicating his guilt and
sentencing him to ten years confinement.
	To invoke the court's jurisdiction over this appeal, rule 25.2(b)(3) requires that the notice of
appeal specify that the appeal is from a jurisdictional defect, specify that the substance of the appeal
was raised by written motion and ruled on before trial, or state that the trial court granted permission
to appeal.  Tex. R. App. P. 25.2(b)(3).  Because San Miguel's general notice of appeal did not meet
any of the requirements of rule 25.2(b)(3), this court only has jurisdiction to consider issues relating
to the trial court's jurisdiction or the trial court's failure to conduct a punishment hearing after
adjudicating guilt.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2001);
Cooper v. State, No. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001); Manuel v. State,
994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); Pearson v. State, 994 S.W.2d 176 (Tex. Crim.
App. 1999); Watson v. State, 924 S.W.2d 711, 714-15 (Tex. Crim. App. 1996); Martinez v. State,
5 S.W.3d 722, 724-25 (Tex. App.--San Antonio 1999, no pet.).
	Given the jurisdictional limits on San Miguel's appeal, we ordered appellate counsel to submit
a letter identifying the issues to be raised on appeal and explaining how this court had jurisdiction to
consider those issues.  Appellate counsel failed to respond.  The record fails to demonstrate that an
issue exists relating to the trial court's jurisdiction or the failure of the trial judge to conduct a
punishment hearing after adjudicating San Miguel's guilt.  Because the appeal does not raise any
issues that this court has jurisdiction to consider, the appeal is dismissed for lack of jurisdiction.
						PER CURIAM
DO NOT PUBLISH